Case: 10-60908     Document: 00511601869         Page: 1     Date Filed: 09/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 14, 2011
                                     No. 10-60908
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SHAHVAIZ NADEEM,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., United States Attorney General,

                                                  Respondent


                            Petition for Review of an Order
                         of the Board of Immigration Appeals
                                 BIA No. A099 550 473


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
        Shahvaiz Nadeem, a native and citizen of Pakistan, petitions for review
of an order of the Board of Immigration Appeals (BIA) denying his second motion
to reopen removal proceedings as time and number barred. He argues that the
BIA erred in concluding that he was not entitled to an exception based on
changed country conditions.
        We review the BIA’s denial of a motion to reopen under a “highly
deferential abuse of discretion standard, regardless of the basis of the alien’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60908    Document: 00511601869     Page: 2   Date Filed: 09/14/2011

                                  No. 10-60908

request for relief.” Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
Accordingly, we must affirm the BIA’s decision if it is not “capricious, racially
invidious, utterly without foundation in the evidence, or otherwise so irrational
that it is arbitrary rather than the result of any perceptible rational approach.”
Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006) (quoting Zhao v. Gonzales,
404 F.3d 295, 304 (5th Cir. 2005)).
      Generally, a party may file only one motion to reopen.             8 U.S.C.
§ 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2). In addition, motions to reopen must be
“filed within 90 days of the date of entry of a final administrative order of
removal.” § 1229a(c)(7)(C)(i). However, the filing periods are not applicable if
the motion to reopen is “based on changed country conditions arising in the
country of nationality or the country to which removal has been ordered, if such
evidence is material and was not available and would not have been discovered
or presented at the previous proceeding.”        § 1229a(c)(7)(C)(ii).   See also
§ 1003.2(c)(2)(3).
      Nadeem has not shown that any changed conditions in Pakistan impact
his claim. Although the BIA determined that Nadeem’s evidence shows an
increase in violence against religious minorities, Nadeem concedes that he is not
a Christian or member of any other religious minority. Instead, Nadeem asserts
that potential persecutors will impute his mother’s Christianity to himself.
However, none of the evidence indicates an increase in violence for people
similarly situated to Nadeem–Muslims with known Christian family
members–or even that his Christian mother has experienced an increase in
persecution based on her religious beliefs.
      The BIA considered all of the evidence presented, and Nadeem cannot
demonstrate that it abused its discretion by making a decision that was
“capricious, racially invidious, utterly without foundation in the evidence, or
otherwise so irrational that it is arbitrary rather than the result of any



                                        2
  Case: 10-60908   Document: 00511601869    Page: 3   Date Filed: 09/14/2011

                                 No. 10-60908

perceptible rational approach.” Singh, 436 F.3d at 487. Therefore, Nadeem’s
petition for review is DENIED.




                                      3